TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-17-00553-CV


                               Christopher Caviness, Appellant

                                                v.

                            High Profile Promotions, Inc., Appellee


               FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
      NO. D-1-GN-14-000655, THE HONORABLE TODD T. WONG, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellee’s brief was originally due June 4, 2018. On counsel’s motions, the time

for filing was extended to September 19, 2018. Appellee’s counsel has now filed a fourth

motion, requesting that the Court extend the time for filing appellee’s brief. We grant the motion

for extension of time and order appellee to file a brief no later than October 19, 2018. No further

extension of time will be granted and failure to comply with this order will result in the case

being submitted to this Court on appellant’s brief alone.

               It is ordered on October 19, 2018.



Before Chief Justice Rose, Justices Field and Toth